PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/456,830
Filing Date: 28 Jun 2019
Appellant(s): MANOHAR et al.



__________________
Manita Rawat
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/29/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
NEW GROUNDS OF REJECTION
None.
WITHDRAWN REJECTIONS
None.
(2) Response to Argument
I.  Appellant’s arguments regarding the sufficiency of the claims under 35 USC 101 are unpersuasive.
First, Appellant has misconstrued the rejection with respect to Examiner’s identification of the abstract idea under Step 2A, Prong 1.  Examiner never described the invention as a “mental process.”  Rather, Examiner identified it as a method for algorithmically identifying and generating an ordered list of recommended items based on the value of reference items, which is aptly categorized as a mathematical concept (i.e. organizing information through mathematical correlations) and a method of organizing human activity (i.e. marketing and business relations).1  Examiner notes that Digitech Image Techs, LLC v. Elecs. For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). See Electric Power Group, LLC v. Alstom S.A. 830 F.3d 1350 (Fed. Cir. 2016) (collecting information, analyzing it, and displaying results from certain results of the collection and analysis was held to be an abstract idea); In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 612 (Fed. Cir. 2016) (“classifying and storing digital images in an organized manner” was held to be an abstract concept).
Next, on page 12 of the appeal brief, Appellant argues that the Final Office Action “appears to improperly rely on elements that allegedly represent well-understood, routine, and conventional activity.”  Examiner contends that this misrepresents the rejection in a manner that improperly conflates the requirements under Berkheimer with the recitation of additional elements at a high level.  In the Final Office Action, Examiner identified the additional technical elements of the claims (a computing device, database, and processor), all of which appear to be nothing more than generic computer components.  It was also noted that the limitations were recited at a high level of generality, which does not have the same connotation as describing elements as well-understood, routine, or conventional.  Thus, Examiner never described any of the additional elements as being well-understood, routine, or conventional, and thus never triggered the requirement under Berkheimer to perform additional analyses in accordance with MPEP 2106.05.
Next, on page 16 of the appeal brief, Appellant argues that claim 1, as a whole, integrates the abstract idea into a practical application.  Once again, this represents a only required to collectively consider the additional elements, not the entire claim.  In its arguments, Appellant erroneously recites a number of limitations that were deemed to be part of the aforementioned abstract idea, and erroneously concludes that they are eligible with the additional elements as a whole.  Rather, in the analysis, Examiner noted the additional functional elements of 1) storing item recommendation data in a database and 2) transmitting the data to a computing device.  Examiner then provided the requisite analysis under Berkheimer to indicate that storing and transmitting data were well-understood, routine, and conventional routines that constitute insignificant extrasolution activity.  Thus, when looking at the additional elements independently of the abstract idea, it is clear that they fail to integrate the judicial exception into a practical application.
Next, on pages 14 and 22 of the appeal brief, Appellant argues that the claims describe a technical improvement.  To the contrary, Examiner finds that the “improvement” to which the Applicant refers is a business improvement rather than an improvement to a technological or technical field.  Furthermore, Applicant has not provided any evidence that the programming related to their “improvement” would entail anything atypical from conventional programming.  And, as the Federal Circuit clearly stated, “after Alice, there can remain no doubt:  recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”  DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1256 (Fed. Cir. 2014).
Furthermore, there is no indication in the Specification that any technologically novel or inventive hardware is required to perform the method. See Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016); see also Enfish, 822 F.3d. at 1336 (focusing on whether the claim is “an improvement to [the] computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity”).  Simply put, “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2359); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”).  Thus, in sum, “the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”  Elec. Power Grp., 830 F.3d at 1354.
 Examiner further notes that the information generated is intended to assist a user, not the machine.  The courts have held that methods of displaying information in a way that helps a person to understand or absorb it are not eligible for patenting.  In the Trading Technologies decision, for example, the Federal Circuit invalidated claims to an innovative GUI that helps a commodities trader to understand the market and decide whether to sell or to hold.  Specifically, the court found that the “invention makes the trader faster and more efficient, not the computer.”  It concluded that the claims are ineligible because they are “focused on providing information to [people] in a way that helps them process information more quickly” rather than on improving the underlying technology.  In similar cases, the court has invalidated claims to using an index or a table to help a person to find information, as well as systems of allowing a person to 
Next, Applicant argues that the claims describe a technical improvement on the basis that they were deemed to be novel over the prior art.  Examiner notes that this represents a fundamental misunderstanding of the law surrounding 101.  For example, in the Ultramercial decision, the Federal Circuit referenced Alice by noting that "The Court in Alice made it clear that a claim directed to an abstract idea does not move into 101 eligibility territory by "merely requir[ing] generic computer implementation." Id. at 2357 (Emphasis added).  The Federal Circuit further noted that "We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete."  Moreover, the Ultramercial decision was clear that “the use of the Internet is not sufficient to save otherwise abstract claims from ineligibility under 101. See CyberSource, 654 F.3d at 1370…Given the prevalence of the Internet, implementation of an abstract idea on the Internet in this case is not sufficient to provide any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract] idea itself." Mayo, 132 S. Ct. at 1297.”
Finally (and perhaps most notably), the Supreme Court emphasizes: “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188— 89 (1981) (emphasis added). The Federal Circuit further guides that “eligibility and novelty are separate inquiries.” Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1340 (Fed. Cir. 2017); see also Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016) (holding that “even assuming” that a particular claimed feature was novel does not “avoid the problem of abstractness”).  Even assuming arguendo that the claimed method is “[g]roundbreaking, innovative, or even brilliant,” it is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations. No matter how much of an advance in the marketing field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.
For at least the reasons stated above, the rejection under 35 USC 101 should be sustained by the Board.


Respectfully submitted,
/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        
Conferees:

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681         

/WILLIAM A BRANDENBURG/Quality Assurance Specialist, Technology Center 3600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is worth noting, however, that the invention is actually nothing more than an automated process that could otherwise be performed manually with pen and paper.  The Federal Circuit was clear in FairWarning that “in viewing the facts in FairWarning’s favor, the inability of the human mind to perform each claim step does not alone confer patentability. As we have explained, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., 687 F.3d. at 1278.”